



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22, 48; 2015, c.
    13, s. 18.

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Telesford, 2018 ONCA 19

DATE: 20180112

DOCKET: C62667

Laskin, Trotter and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wayne Telesford

Appellant

Maurice J. Mattis, for the appellant

Michael Townsend, for the respondent

Heard and released orally: January 9, 2018

On appeal from the conviction entered on June 20, 2016,
    and the sentence imposed on August 17, 2016, by Justice S. Casey Hill of the Superior
    Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant argues that the verdict is unreasonable and unsupported
    by the evidence. We disagree. Even allowing for the limited weighing that is
    permitted in these circumstances, there was an evidentiary basis to support the
    conviction  that is, the direct evidence of the complainant. This was supported
    by the indirect or circumstantial evidence provided by other Crown witnesses.

[2]

The appellants real contention is that the trial judge erred in his
    acceptance of the evidence of some witnesses, and in his rejection of the evidence
    of others. We disagree.

[3]

As a starting point, the credibility findings of trial judges are
    entitled to deference on appeal. We see no basis to depart from that approach
    in this appeal. The trial judges reasons are thorough and detailed. He stated
    the principles that apply to the assessment of evidence, especially where it
    conflicts. Moreover, the trial judges reasons as a whole demonstrate that he
    properly applied these principles to the evidence before him.

[4]

The trial judge provided ample justification for accepting the evidence
    of the complainant, even though it conflicted on some issues with the evidence
    of E.J-B., J.J-B. and D.A. The trial judge was aware of the shortcomings in the
    complainants evidence. He addressed them directly and concluded that she was a
    credible and reliable witness.

[5]

The trial judge was also alive to the contentious aspects of E.J-B.s
    evidence, particularly the differences between her police statement and her
    testimony.  The trial judge  reconciled  these  inconsistencies  before  signalling
     his acceptance of her evidence. The trial judge was entitled to make these
    findings about both witnesses.

[6]

The appellant argues that the trial judge subjected his evidence to a
    standard of scrutiny that was more exacting than that applied to certain Crown witnesses.
    Although the trial judge spent less time addressing the defence evidence in his
    reasons for judgment, this does not indicate the application of a differential
    standard. The trial judge was entitled to conclude that the appellant attempted
    to mislead the police when he gave his statement. Equally, he was entitled to
    find that the appellants testimony on this issue was inadequate. Moreover,
    there was a basis for the trial judge to find that the appellants wife
    tailored her evidence to assist her husband.

[7]

Lastly, the appellant argues that the trial judge approached this case as
    if it were a credibility test, thereby undermining the need for proof beyond a
    reasonable doubt. Not only did the trial judge specifically caution himself
    against doing this, his reasons reflect that he followed his own direction.

[8]

The appeal is dismissed.

John Laskin J.A.

G.T. Trotter J.A.

Fairburn J.A.


